Name: Council Regulation (EC) No 783/98 of 7 April 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 15. 4. 98L 113/8 COUNCIL REGULATION (EC) No 783/98 of 7 April 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 45/98 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1998 and certain conditions under which they may be fished; Whereas it is desirable to set new TACs for 1998 in order to limit the catches of a number of additional fish stocks or group of fish stocks in the North Sea; whereas these TACs should be allocated among Member States in accordance with Article 8(4) of Regulation (EEC) No 3760/92; Whereas Regulation (EC) No 45/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The tables in Annexes I and II to this Regulation shall be inserted, respectively, in Annexes I and III to Regulation (EC) No 45/98 in the appropriate species. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 April 1998. For the Council The President D. BLUNKETT (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 12, 19. 1. 1998, p. 1. EN Official Journal of the European Communities15. 4. 98 L 113/9 ANNEX I Species: Megrims Lepidorhombus spp. Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 10 Danmark 10 Deutschland 10 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland 40 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 880 EC 3 000 TAC 3 000 (1) Community waters Species: Anglerfish Lophiidae Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 780 Danmark 1 720 Deutschland 840 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 160 Ireland Italia Luxembourg Nederland 590 Ã sterreich Portugal Suomi/Finland Sverige 20 United Kingdom 17 960 EC 22 070 TAC 22 070 (1) Community waters Species: Turbot (2) Psetta maxima Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 660 Danmark 1 410 Deutschland 360 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 170 Ireland Italia Luxembourg Nederland 5 000 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 1 390 EC 9 000 TAC 9 000 (1) Community waters (2) including brill (Scophthalmus rhombus) EN Official Journal of the European Communities 15. 4. 98L 113/10 Species: Skates and rays Rajidae Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 1 020 Danmark 40 Deutschland 50 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 160 Ireland Italia Luxembourg Nederland 870 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 920 EC 6 060 TAC 6 060 (1) Community waters Species: Dab (2) Limanda limanda Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 820 Danmark 3 080 Deutschland 4 620 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 320 Ireland Italia Luxembourg Nederland 18 630 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 2 590 EC 30 070 TAC 30 070 (1) Community waters (2) including flounder (Platichthys flesus) Species: Lemon sole (2) Microstomus kitt Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 650 Danmark 1 790 Deutschland 230 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 490 Ireland Italia Luxembourg Nederland 1 490 Ã sterreich Portugal Suomi/Finland Sverige 20 United Kingdom 7 330 EC 12 000 TAC 12 000 (1) Community waters (2) including witch (Glyptocephalus cynoglossus) EN Official Journal of the European Communities15. 4. 98 L 113/11 ANNEX II Stocks Articles 3 and 4 Deductions ofArticle 5(2) of Species Type of TAC A = analytical of Regulation (EC) No 847/96 Regulation (EC)No 847/96 Common name Latin name Area P = precautionary applicable (1/0 = yes/no) applicable(1/0 = yes/no) Megrims Lepidorhombus spp. IIa (1), North Sea (1) P 1 0 Anglerfish Lophius spp. IIa (1), North Sea (1) P 1 0 Turbot and brill Psetta maxima &amp; Scophthalmus rhombus IIa (1), North Sea (1) P 1 0 Skates and rays Rajidae spp. IIa (1), North Sea (1) P 1 0 Dab and flounder Limanda limanda &amp; Platichthys flesus IIa (1), North Sea (1) P 1 0 Lemon sole and witch Microstomus kitt &amp; Glyptocephalus cynoglossus IIa (1), North Sea (1) P 1 0 (1) Community waters